                                           Case 3:18-cv-07814-JD Document 38 Filed 04/22/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIKISHA UPSHAW, et al.,                            Case No. 3:18-cv-07814-JD
                                                        Plaintiffs,
                                   8
                                                                                            SUPPLEMENTAL ORDER RE
                                                 v.                                         PRELIMINARY INJUNCTION
                                   9

                                  10     ALAMEDA COUNTY, et al.,                            Re: Dkt. Nos. 19, 33
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In the order granting plaintiffs’ motion for a preliminary injunction, the Court concluded

                                  14   that plaintiffs had shown a likelihood of success on, or at the very least raised a serious question

                                  15   about, the merits of their constitutional claims for sleep deprivation caused by defendants’

                                  16   nighttime policies and practices. Dkt. No. 33. The Court asked the parties to jointly submit a

                                  17   proposed form of order that would balance defendants’ legitimate custodial concerns with

                                  18   plaintiffs’ right to a reasonable amount of sleeping time. Id. at 7. The Court expressly advised the

                                  19   parties not to use the drafting assignment to try to re-argue the injunction motion or add new

                                  20   evidence to the record. Id.

                                  21          The parties were not able to agree on a form of order, and submitted separate proposals.

                                  22   The Court finds that plaintiffs’ proposed order, Dkt. No. 37, substantially conforms to the

                                  23   evidence and record before the Court.

                                  24          Defendants’ version is considerably less faithful to the record and the Court’s prior order.

                                  25   Defendants drafted their proposed form of injunction on the basis of alleged medical concerns that

                                  26   they did not mention, let alone document with declarations or other evidence, during the initial

                                  27   injunction proceedings. The Court previously noted that defendants did not provide any

                                  28   meaningful evidence on these topics. See Dkt. No. 33 at 5-6. Even now, defendants again do not
                                           Case 3:18-cv-07814-JD Document 38 Filed 04/22/19 Page 2 of 3




                                   1   tender any actual evidence but merely recount what some unnamed individuals of unknown

                                   2   qualifications “represented” to their attorney about the scheduling of the morning medication pass

                                   3   or “pill call.” Dkt. No. 36 at 2. This is exactly the kind of backdoor effort to re-litigate the

                                   4   injunction that the Court directed the parties not to do, and it is all the more improper because the

                                   5   lack of evidentiary support makes it impossible for the Court to evaluate defendants’ statements.

                                   6   The Court declines to tailor the injunction on the basis of this inadequate record, which is entirely

                                   7   of defendants’ own making.

                                   8          Consequently, defendants Alameda County Sheriff’s Office and Alameda County, and all

                                   9   their officers, agents, employees, successors, and those acting in concert with them, are enjoined

                                  10   as follows:

                                  11                 1. Absent exigent circumstances, in the jails operated by defendants:

                                  12                        a. Main housing lights will be turned off from 11:00 p.m. to 5:00 a.m. each
Northern District of California
 United States District Court




                                  13                            weekday when a local state or federal court is in session.

                                  14                        b. Main housing lights will be turned off from 11:00 p.m. to 6:00 a.m. on

                                  15                            weekends and holidays, and any other day on which local courts are closed.

                                  16                        c. Breakfast will be served to inmates no earlier than 5:00 a.m. each weekday

                                  17                            when a local state or federal court is in session.

                                  18                        d. Breakfast will be served to inmates no earlier than 6:00 a.m. on weekends

                                  19                            and holidays, and any other day on which local courts are closed.

                                  20                        e. The medication pass for inmates will take place no earlier than 5:00 a.m.

                                  21                            each weekday when a local state or federal court is in session.

                                  22                        f. The medication pass for inmates will take place no earlier than 6:00 a.m. on

                                  23                            weekends and holidays, and any other day on which local courts are closed.

                                  24                 2. Absent exigent circumstances, defendants will make reasonable efforts to refrain

                                  25                    from making announcements over the jail public address system during the times

                                  26                    when the main lights are turned off.

                                  27                 3. Absent exigent circumstances, defendants will make reasonable efforts to refrain

                                  28                    from performing routine cleaning and maintenance work in areas where inmates
                                                                                           2
                                           Case 3:18-cv-07814-JD Document 38 Filed 04/22/19 Page 3 of 3




                                   1                  sleep during the hours when the main housing lights are turned off.

                                   2              4. “Exigent circumstances” consist of medical or custodial emergencies, and

                                   3                  circumstances that pose a danger to health and safety.

                                   4              5. Defendants may request, on a case-by-case basis, that the Court modify the terms

                                   5                  of this injunction to accommodate specific medical needs for individual inmates.

                                   6                  Such requests must be supported by a declaration under penalty of perjury from a

                                   7                  treating physician or other healthcare professional attesting to the nature of the

                                   8                  issue and the medical necessity for a departure from the terms herein.

                                   9              6. The Court waives any payment or posting of security by plaintiffs. Fed. R. Civ. P.

                                  10                  65(c).

                                  11              7. The injunction will remain in effect pending further order of the Court.

                                  12              8. These terms do not apply to the portions of the jails that are used as dedicated
Northern District of California
 United States District Court




                                  13                  hospital units.

                                  14          The Court finds that these provisions “extend no further than necessary to correct the harm

                                  15   the court finds requires preliminary relief” and are “the least intrusive means necessary to correct

                                  16   that harm.” 18 U.S.C. § 3626(a)(2).

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 22, 2019

                                  19

                                  20
                                                                                                    JAMES DONATO
                                  21                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
